PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/419,641
Filing Date: 22 May 2019
Appellant(s): Myslinski, Lucas



__________________
Myslinski, Lucas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 27th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 22nd, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 7, 13-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner (U.S. Publication No. 2013/0150684; previously cited) in view of Ernst et al (U.S. Publication No. 2013/0144542; previously cited).
Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Krueger (U.S. Publication No. 2019/0167095; previously cited).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Dhar et al (U.S. Publication No. 2019/0223792; previously cited).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Fastert et al (U.S. Publication No. 2014/0188426; previously cited).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Waldorf et al (U.S. Publication No. 2013/0278899; previously cited).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner, Ernst, and Waldorf as applied to claim 8 above, and further in view of Geisinger et al (U.S. Publication No. 2019/0365594; previously cited).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Cooner in view of Ernst and Dhar is withdrawn.
The rejection of Claim 23 under 35 U.S.C. 103 as being unpatentable over Cooner in view of Ernst is withdrawn.
The rejections under 35 U.S.C. 112(b) are withdrawn, as noted in the Advisory Action filed on January 21st, 2022.
(2) Response to Argument
At Pg. 5 of the Reply, Appellant states that Cooner, Ernst, and their combination do not teach the claimed limitations of a “nano-micro device” in Claim 1, since “as described herein and is clear from the Present Specification, the nano-micro device implements nano communications and micro communications”. Examiner respectfully disagrees. Firstly, it appears that the Appellant is attempting to import limitations from the specification into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Cooner clearly teaches a nano-micro device (sensor array computer; [0006]). The sensor array computer reads on a nano-micro device since it utilizes components of nano and micro sizes (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]). Therefore, communication would occur between the components of nano and micro sizes, as seen when communicating an alert signal to a wearable device configured to alert the user based on the force information (Cooner [0035]). In addition, Ernst is an analogous prior art that discloses an analysis device including a NEMS network, the sensors are provided with nano-technology, so a large number of sensors could be used in relative small space ([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]).
Therefore, since Cooner suggests incorporating nano-technology and Ernst teaches nano-nodes to carry out medical monitoring, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have modified the method of Cooner by incorporating the nano-nodes as taught by Ernst. Such modification would provide a simple substitution of nano-nodes to improve function, which is capable to be implemented into a skull space to measure force in real-time in the liquid medium and notably forces exerted by the cell (e.g., pressure in cerebrospinal fluid).  The Examiner has taken the broadest reasonable interpretation in view of the specification and provided a proper motivation which is not being disputed and thus the rejection should be affirmed.
The rejection of Claims 2-4 and 6-17 have not been separately argued. Thus, the rejection of dependent Claims 2-4 and 6-17 stands or falls with the rejection of Claim 1.
At Pg. 5-6 and 9 of the Reply, Appellant argues that Cooner does not teach the claimed limitations of Claim 22. Examiner respectfully disagrees. Cooner discloses “a technique called functional near-infrared scanning (f-NIR). This technique would involve placing infrared light sources as sensors around the circumference of the skull in a pattern that can allow the light sources to be able to penetrate into all regions of the brain…If a preferably halo pattern of infrared emitting light sources is implemented around the band portion of the cap or the headband itself…The ideal detector layout would be to have four detectors placed around each infrared light source approximately 1/2 to 1 inch from the infrared light source itself…The pattern for each light source would be to have a single infrared light source closely surrounded by a square pattern of four detectors. This would provide optimal detection of the reflected signals” (Cooner [0031]). In this embodiment, the f-NIR technique involves positioning four detectors placed approximately ½ to 1 inch from the infrared light sources. If the light sources are arranged in a halo pattern in order to penetrate into all regions of the brain and the detectors are ideally placed in a square pattern close to the light sources, the distance between at least one first node and at least one second node would be determined in order to provide the optimal detection of the reflected signals. Therefore, the distances are determined based on signal strength communication between at least one first nano-node and at least one second nano-node. Furthermore, Appellant argues that “Cooner teaches a detector layout with four detectors placed around each infrared light source. However, the detectors are positioned by a user, not as Claim 22 claims”. It is unclear as to what exactly the Appellant is arguing in this statement. Claim 22 only discloses limitations about determining distance between the nano-nodes; therefore, Claim 22 does not pose any limitations that prevent the detectors from being positioned by a user.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHANEL J JHIN/Examiner, Art Unit 3791    
                                                                                                                                                                                                    Conferees:

/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.